                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                 IN THE UNITED STATES DISTRICT COURT                    March 28, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                           HOUSTON DIVISION

JULIAN S. KIO,                         §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §       CIVIL ACTION NO. H-18-1287
                                       §
FAMILY LAW CENTER, et al.,             §
                                       §
            Defendant.                 §

                            MEMORANDUM OPINION

      Pending before the court1 are Defendant Texas Health and Human

Services Commission’s (“THHSC”) Motion to Dismiss (Doc. 3), and

Defendants Sarah Lom (“Lom”) and Bridgette Netherly’s2 (“Netherly”)

Motion to Dismiss (Doc. 5). The court has considered the motions,

the responses, all other relevant filings, and the applicable law.

For the reasons set forth below, the court GRANTS both motions.

                           I.   Case Background

      Plaintiff filed this complaint alleging that Defendants

violated his constitutional rights.

A.   Factual Background

      Plaintiff’s entire complaint reads as follows:

      I, Julian S. Kio, claim that I was on time and checked in
      for a court hearing that I was invited to, at FAMILY LAW
      CENTER, located at 1115 Congress St. at 8am., in room #3
      on the behalf of Marquesha Lee’s case, who is my

      1     The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 30, Ord. Dated
March 19, 2019.

     2      Netherly appears to be misnamed as Bridget Natalie in Plaintiff’s
complaint and subsequent pleadings.
    daughters’ mother, which who is the recipient for
    services provided by the State of Texas.        Marquesha
    forged and subscribed me to become surety for a service,
    that I did not authorize.       I claim that I mailed a
    “notice of terms and conditions” before coming into said
    center, because I mailed said notice to Chris Daniel for
    said hearing at said center. I claim that while I was in
    attendance, I asked the Sarah Lom, did she received my
    paperwork and she did not give any answer at that time.
    Moments later I asked her if she received my paperwork
    with the terms and conditions, and she stated that “they
    do not do terms and conditions”. I claim that I was told
    by the persons’ working for said center intimidated and
    while deceiving me, by saying “If I don’t check in I will
    be put in default and there will be a warrant out for my
    arrest”. I claim I gave all persons involved notices of
    asserting and exercising my private rights and federally
    protected constitutional rights. I claim that Bridget
    Natalie called my job three times asking for my social
    security accounting number, where I live, and she stated
    that I had a court hearing, which I was never notified
    and she was going to push the hearing anyway and file for
    the hearing, on my behalf, that I never gave her
    permission to act or speak on my behalf. I was laughed
    at by the persons representing said center, because I
    asserted and exercised my federally protected rights, not
    to participate, volunteer, or agree to do business. My
    4th, 5th and 14th U.S. constitutional rights, also State
    Constitutional rights, were infringed upon. My person
    JULIAN SOKEIPIRI KIO, under the 4th U.S. amendment right
    to protect and secure my person. My 5th U.S. amendment
    by trying to coerce me to into signing an agreement
    contract.     My 14th U.S. amendment was infringed upon,
    because I canceled the Acknowledgement of Paternity
    Contract, by intimidating me into coming to said center.
    I was threatened today, if I did not participate there
    will be a warrant for I and my person; JULIAN SOKEIPIRI
    KIO, by the persons employee at said center.         This
    harassment has been going on since 2016.       This is a
    claim, and not a complaint. Relief sought: $225,000.00
    demand: 225,000.00 I demand a jury.3

    From additional pleadings filed by the parties, it appears

that Plaintiff’s allegations relate to a Suit Affecting Parent-


    3    See Doc. 1, Pl.’s Orig. Compl. p. 2.

                                   2
Child Relationship initiated by the Office of the Attorney General

Child Support Division (“OAG - CSD”).4

B.      Procedural Background

        On April 24, 2018, Plaintiff filed this lawsuit against the

Family        Law   Center,5    THHSC,    Marquesha     Lee    (“Lee”),   Lom,   and

Netherly.6          On May 14, 2018, THHSC filed its pending motion to

dismiss.7        On May 30, 2018, Lee filed an answer denying that she

forged Plaintiff’s signature.8              On June 1, 2018, Lom and Netherly

filed their pending motion to dismiss.9 On June 5, 2018, Plaintiff

filed an objection to both motions to dismiss.10 On June 13, 2018,

THHSC, Lom, and Netherly filed replies to Plaintiff’s objection to

their motions to dismiss.11               On July 11, 2018, Plaintiff filed

another objection to the motions to dismiss.12 On July 27, THHSC,

Lom, and Natlie filed replies to Plaintiff’s second objection to



        4     See Doc. 5, Lom and Netherly’s Mot. to Dismiss p. 2; Doc. 10, Pl.’s
2 nd Obj. to Mots. to Dismiss p. 3.

        5        The Family Law Center is a building, not a legal entity that may be
sued.       Accordingly, the Family Law Center is dismissed from this lawsuit.

        6        See Doc. 1, Pl.’s Orig. Compl.

        7        See Doc. 3, THHSC’s Mot. to Dismiss.

        8        See Doc. 4, Lee’s Ans.

        9        See Doc. 5, Lom and Netherly’s Mot. to Dismiss.

        10       See Doc. 6, Pl.’s Obj. to Mots. to Dismiss.

        11       See Docs. 7 & 8, THHSC, Lom, and Netherly’s Replies to Obj. to Mots.
to Dismiss.

        12       See Doc. 10, Pl.’s 2 nd Obj. to Mots. to Dismiss.

                                            3
their motions to dismiss.13

                         II.   Dismissal Standards

      Dismissal of an action is appropriate whenever the court lacks

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1), 12(h)(3).

The party asserting jurisdiction bears the burden of overcoming the

presumption that the cause falls outside the court’s limited

jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994).

      Immunity under the Eleventh Amendment “operates like a

jurisdictional bar, depriving federal courts of the power to

adjudicate suits against a state.” Union Pac. R.R. Co. v. La. Pub.

Serv. Comm’n, 662 F.3d 336, 340 (5th Cir. 2011)(citing cases).

However, Eleventh Amendment immunity is waivable, and, thus,

“enacts a sovereign immunity from suit, rather than a nonwaivable

limit on [federal] subject-matter jurisdiction.”                 Id. (quoting

Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 267 (1997)).

      Federal Rule of Civil Procedure (“Rule”) 12(b)(6) allows

dismissal of an action whenever the complaint, on its face, fails

to state a claim upon which relief can be                   granted.       When

considering a motion to dismiss, the court should construe the

allegations in the complaint favorably to the pleader and accept as

true all well-pleaded facts.          Harold H. Huggins Realty, Inc. v.



      13    See Docs. 11 & 12, THHSC, Lom, and Netherly’s Replies to 2 nd Obj. to
Mots. to Dismiss.

                                       4
FNC, Inc., 634 F.3d 787, 803 n.44 (5th Cir. 2011)(quoting True v.

Robles, 571 F.3d 412, 417 (5th Cir. 2009)).           A complaint need not

contain “detailed factual allegations” but must include sufficient

facts to indicate the plausibility of the claims asserted, raising

the “right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                               III. Analysis

      Defendants THHSC, Lom, and Netherly move for dismissal of

Plaintiff’s action pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). Plaintiff responded by primarily restating

the factual allegations contained in his complaint.

A.    THHSC’s Eleventh Amendment Immunity

      Under the Eleventh Amendment,14 sovereign immunity operates to

protect states from private lawsuits in federal court. Equal Emp’t

Opportunity Comm’n v. Bd. of Supervisors for Univ. of La. Sys., 559

F.3d 270, 272 (5th Cir. 2009).            Absent Congress’s statutory

abrogation of state sovereign immunity or the State’s specific

waiver, the Eleventh Amendment, bars suits brought by private

citizens in federal court against a state.              Perez v. Region 20

Educ. Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002); see also U.S.



      14    The Eleventh Amendment reads: “T h e J u dicial power of the United
States shall not be construed to extend to any suit in law or equity, commenced
or prosecuted against one of the United States by Citizens of another State, or
by Citizens or Subjects of any Foreign State.”

                                      5
Const. Amend. XI; Will v. Mich. Dep’t of State Police, 491 U.S. 58,

66 (1989).

      More than just a state itself is protected from certain

lawsuits       in    federal     court;    “a    suit    against     an   arm    or

instrumentality of the State is treated as one against the State

itself.”       Lewis v. Clarke, 137 S. Ct. 1285, 1293 (2017)(citing

Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429-30 (1997)).

THHSC is an agency of the state of Texas, and is therefore,

protected by the Eleventh Amendment.

      Plaintiff has failed to identify a federal statute abrogating

THHSC’s Eleventh Amendment immunity. Similarly, Plaintiff has not

shown that Texas has waived THHSC’s Eleventh Amendment immunity.

Defendants conjecture that Plaintiff brings his claims pursuant to

42 U.S.C. § 1983 (“Section 1983").               However, a State may not be

sued pursuant to Section 1983.                Will, 491 U.S. at 71.

      For these reasons, Plaintiff’s suit against THHSC is barred by

THHSC’s Eleventh Amendment immunity.

B.    Claims Against Lom and Netherly

      Lom is employed as an Assistant Attorney General with the OAG

- CSD.15   Netherly is employed as a Child Support Officer with the

OAG - CSD.16        Plaintiff has not specified whether he is suing Lom


      15       See Doc. 5-4, Ex. D to Defs. Lom and Netherly’s Mot. to Dismiss, Aff.
of Lom.

      16       See Doc. 5-3, Ex. C to Defs. Lom and Netherly’s Mot. to Dismiss, Aff.
of Netherly.

                                          6
and Netherly in their personal or official capacities.                    A suit

against a     state official in their official capacity “is no

different from a suit against the State itself.” Will, 491 U.S. at

70–71.     Thus, the Eleventh Amendment extends to state officials

sued in their official capacity.               See id.       Accordingly,      if

Plaintiff is suing Lom and Netherly in their official capacities,

he is barred from doing so because he has not shown that Lom or

Netherly’s Eleventh Amendment immunity has been waived.

      If Plaintiff intended for his suit to be against Lom and

Netherly in their individual capacities pursuant to Section 1983,

then he has failed to state a claim. The only factual allegation

that Plaintiff has made against Lom is that she informed him that

“we do not do terms and conditions here” after Plaintiff repeatedly

questioned her regarding a “notice of terms and conditions” he

purportedly sent to the Harris County District Clerk.17                The only

factual allegations Plaintiff has made against Netherly are that

she: (1) called Plaintiff’s place of employment three times asking

for his social security number and address, and stated that

Plaintiff had a hearing; and (2) told Plaintiff “she does not need

[his] permission and they can do what they want against [his] will”

in response to Plaintiff’s assertion of his constitutional rights.18



      17    See Doc. 1, Pl.’s Orig. Compl. p. 2; Doc. 10, Pl.’s 2 nd Obj. to Mots.
to Dismiss. p. 3.

      18    See Doc. 1, Pl.’s Orig. Compl. P. 2; Doc. 10, Pl.’s 2 nd Obj. to Mots.
to Dismiss pp. 3-4.

                                        7
     In order to prevail on a claim under Section 1983, a plaintiff

must establish that the defendant deprived the plaintiff of his

constitutional rights while acting under the color of state law.

Moody v. Farrell, 868 F.3d 348, 351 (5th Cir. 2017).   Plaintiff’s

factual allegations against Lom and Netherly, if taken as true,

fail to establish that either Defendant deprived Plaintiff of any

constitutional right.    At worst, the alleged facts indicate that

Lom and Netherly became mildly irritated with Plaintiff.       Such

conduct is a far cry from depriving Plaintiff of any of his

constitutional rights.

     For these reasons, Plaintiff does not have a viable claim

against either Lom or Netherly.

C.   Claim Against Lee

     Lee has not filed a motion to dismiss.   However, a court may

sua sponte raise a motion to dismiss for lack of subject matter

jurisdiction at any time. See Perez v. Stephens, 784 F.3d 276, 280

(5th Cir. 2015) (stating that "it is axiomatic that we must consider

the basis of our own jurisdiction, sua sponte if necessary").

     As discussed above, the court finds that Plaintiff does not

have a viable claim against any of the other Defendants present in

this lawsuit. Plaintiff’s sole allegation against Lee is that she

forged his signature on two State of Texas Acknowledgment of

Paternity documents.      Plaintiff only   claims that the court




                                 8
possesses federal question jurisdiction.19

     Plaintiff’s allegation of forgery does not raise a federal

claim against Lee.    Plaintiff has broadly claimed that all of the

Defendants’ conduct violated his constitutional rights. However,

Plaintiff has failed to connect his allegation against Lee to an

actionable violation of the U.S. Constitution. Moreover, the court

is unaware of any legal theory that would give it original

jurisdiction over Plaintiff’s state law claim that Lee forged his

signature on the Acknowledgement of Paternity documents.

     The   court    may   decline     to      exercise    its   supplemental

jurisdiction over a claim if the court “has dismissed all claims

over which it has original jurisdiction . . . .” 28 U.S.C. § 1367

(c)(3).    Accordingly, because the other defendants are being

dismissed and the court lacks original jurisdiction, the court

declines to extend supplemental jurisdiction over Plaintiff’s claim

against Lee.

                            IV.   Conclusion

     Based on the foregoing, Plaintiff’s                 claims against all

Defendants are DISMISSED.

     SIGNED in Houston, Texas, this 28th day of March, 2019.




                                           ______________________________
                                              U.S. MAGISTRATE JUDGE
     19    See Doc. 1-1, Civil Cover Sheet.

                                     9
